212 F.3d 1318 (8th Cir. 2000)
Deloris Kojetin, Appellee,v.C U Recovery, Inc., a Minnesota  Corporation, Appellant.
No. 99-3151
United States Court of Appeals FOR THE EIGHTH CIRCUIT
Submitted: May 8, 2000Filed: May 18, 2000

Appeal from the United States District Court for the District of Minnesota.
Before WOLLMAN, Chief Judge, FAGG and MURPHY, Circuit Judges.
PER CURIAM.


1
C U Recovery, Inc. (CUR) appeals the district court's adverse judgment in Deloris Kojetin's action to recover damages for violation of the Fair Debt Collection Practices Act (FDCPA). After Kojetin signed a promissory note from a credit union for her son's car loan, the credit union referred the note to CUR for recovery after the loan went into default. Kojetin brought this action against CUR because its validation notice misrepresented the amount of the debt after CUR added fifteen percent of the principal balance to Kojetin's obligation. The district court concluded that CUR's notice violated the Act by adding the collection fee based on a percentage rather than on actual costs when Kojetin's agreement with the credit union provided she was liable only for actual costs. Having considered the record, the parties' submissions, and the relevant Minnesota law, see Campbell v. Worman, 60 N.W. 668 (Minn. 1894), we are satisfied the district court committed no error of law and judgment was correctly granted for the reasons stated in the district court's order adopting the magistrate judge's report and recommendation. Contrary to CUR's view, we agree with the district court's conclusion that CUR violated the FDCPA when it charged Kojetin a collection fee based on a percentage of the principal balance that remained due rather than the actual cost of the collection. We thus affirm. See 8th Cir. R. 47B.